Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vadim Vapnyar (56598) on 11/10/2021.

The application has been amended as follows: 

Claim 22 at line 5 read in part:
“…comprises [[the an active region…”
And is now to read:
“…comprises an active region…”

Claim 22 at line 6 read in part:
“a chamber configured to be…”
And is now to read:
“a chamber formed from an upper layer of the laser light source, the chamber configured to be…”

Response to Amendment

Claim Rejections - 35 USC § 112
The previous 112b rejections are withdrawn in light of the current amendments.
The previous 112a rejection is withdrawn in light of the Applicant’s arguments (see Remarks, pg.11 final paragraph – pg.12 first paragraph).
Drawings
The previous drawing objections to figures 1, 2 and 3a are withdrawn in light of the currently amended figures.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0091] mentions #344 and #342 which are not in figure 3c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because amended figure 3c has included #322 where it is believed #344 should be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/01/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
The Examiner agrees with the Applicant’s arguments outlined on pages 16-18 of the Remarks regarding the non-obvious combination of Song and Parks. Namely, it is not clear that the combined teachings would provide the sealing functions claimed in claim 1.

The Examiner further notes that the rejection of claim 22, in light of the Examiner’s amendment outlined above, is additionally found to be un-obvious in view of the prior art. Namely, by clearly defining the chamber to be formed of an upper device layer of the laser source the claim differentiates from the art.
Allowable Subject Matter
Claims 1, 2, 4-24 and 26-41 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 22 outlines a related physically operated light source that includes a flexible active layer that acts as a gain medium for a laser light source. A chamber is formed from an upper layer on the laser light source and is configured to be pressurized or depressurized with a gas to cause deformation of the active layer. Similar to claim 1, two states are provided for deforming the active layer to induce an active or deactivated state. The prior art (see US 8792523, fig.6c (4)) was found to teach pressure activated devices being attached to laser diodes to cause deformation to switch between active/deactivated states, but failed to teach or suggest using the type of chamber formed from a top layer of the laser device to enable the pressurized switching. 
The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828